

117 HR 1861 IH: Whole Milk for Healthy Kids Act of 2021
U.S. House of Representatives
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1861IN THE HOUSE OF REPRESENTATIVESMarch 11, 2021Mr. Thompson of Pennsylvania (for himself and Mr. Delgado) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Richard B. Russell National School Lunch Act to allow schools that participate in the school lunch program under such Act to serve whole milk.1.Short titleThis Act may be cited as the Whole Milk for Healthy Kids Act of 2021.2.Whole milk permissibleSection 9(a)(2)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1758(a)(2)(A)) is amended to read as follows:(A)In generalLunches served by schools participating in the school lunch program under this chapter—(i)shall offer students a variety of fluid milk;(ii)may offer students flavored and unflavored whole, reduced-fat, low-fat and fat-free fluid milk and lactose-free fluid milk; and(iii)shall provide a substitute for fluid milk for students whose disability restricts their diet, on receipt of a written statement from a licensed physician that identifies the disability that restricts the student’s diet and that specifies the substitute for fluid milk..